Exhibit 10.2 – Non-Qualified Stock Option with tandem Stock Appreciation Right
Grant Agreement

1. These Non-Qualified Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Non-Qualified Stock Options”) and the
Stock Appreciation Rights granted in tandem with the Non-Qualified Stock Options
(the “SARs”) are granted to you under and are governed by the terms and
conditions of the 2017 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 10, 2017 (as amended from time to time, the “Plan”), and
this Grant Agreement. As your stock options are conveyed and managed online,
your online acceptance constitutes your agreement to and acceptance of all terms
and conditions of the Plan and this Grant Agreement, including a recognition of
the Company’s right to specify whether or not you may exercise either the
Non-Qualified Stock Options or the SARs at the time you notify the Company of
your intent to exercise. In the event that you are, or become subject to
taxation under the laws of the United States of America at any time prior to the
expiration date, the grant hereunder shall be deemed to be a Non-Qualified Stock
Option and not a SAR for so long as you remain subject to such tax laws. You
also agree that you have read and understand the Plan and this Grant Agreement.
Capitalized terms used but not defined in this Grant Agreement have the meanings
set forth in the Plan.

2. If the Company approves the exercise of a Non-Qualified Stock Option, you may
exercise the Non-Qualified Stock Options granted pursuant to this Grant
Agreement through (1) a cash payment in the amount of the full option exercise
price of the shares being purchased (including a simultaneous exercise and sale
of the shares of Common Stock thereby acquired and use of the proceeds from such
sale to pay the exercise price, to the extent permitted by law) (a “cash
exercise”), (2) a payment in full shares of Common Stock having a Fair Market
Value on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Non-Qualified Stock Options shall be by written notice stating the
number of shares of Common Stock to be purchased and the exercise method,
accompanied with the payment, and proper proof of ownership if the share swap
exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Options.

3. If the Company approves the exercise of the SARs, written notice must be
given to the Company stating the number of shares of Common Stock in respect of
which the SARs are being exercised. In due course, you will receive payment in
cash in an amount equal to the excess, if any, of the Fair Market Value of one
share of Common Stock on the date of exercise of the SARs over the Option
Exercise Price per Share specified in respect of the Non-Qualified Stock Options
multiplied by the number of shares of Common Stock in respect of which the SARs
shall have been exercised. Such payment shall be subject to reduction for
withholding taxes.

4. As further consideration for the Non-Qualified Stock Options and SARs granted
to you hereunder, you must remain in the continuous employ of the Company or one
or more of its Subsidiaries from the Date of Grant to the date or dates the
Non-Qualified Stock Options and SARs become exercisable as set forth on the
grant summary page of this Grant Agreement before you will be entitled to
exercise the Non-Qualified Stock Options and SARs granted. The Non-Qualified
Stock Options and SARs you have been granted shall not in any event be
exercisable after your termination of employment except as provided in paragraph
5 below for “Retirement” (defined as termination of employment at any age after
30 or more years, or at age 55 or older with at least 10 years, of continuous
service with the Company and its Subsidiaries), death, “Disability” (defined as
termination of employment while receiving benefits under a long-term disability
income plan provided by a government or sponsored by the Company or one of its
Subsidiaries), or termination of your employment by the Company and its
Subsidiaries other than for Cause (as defined below). Notwithstanding the
foregoing, in the event of a Change in Control while this grant is outstanding,
the Non-Qualified Stock Options and SARs shall be subject to the applicable
provisions of Section 14 of the Plan. For the avoidance of doubt, the
Non-Qualified Stock Options and SARs you have been granted shall not be
exercisable after termination of employment as a result of your voluntary
resignation (other than your Retirement), except as otherwise may be provided
pursuant to Section 14 of the Plan in the event of a Change in Control.

5. Except as otherwise may be provided pursuant to Section 14 of the Plan in the
event of a Change in Control, the Non-Qualified Stock Options and SARs terminate
automatically and shall not be exercisable by you from and after the date on
which you cease to be an employee of the Company or one of its Subsidiaries for
any reason other than your death, Retirement, Disability, or termination of your
employment by the Company and its Subsidiaries other than for Cause. In the
event of your death, Retirement or Disability while an employee of the Company
or one of its Subsidiaries (and having been an employee continuously since the
Date of Grant) on any date which is more than six (6) months after the Date of
Grant specified on the grant summary page of this Grant Agreement, the
Non-Qualified Stock Options and SARs shall become immediately exercisable and,
except as provided below in the event of your death while an employee, shall be
exercisable by you for the lesser of (a) the remainder of the term of the
Non-Qualified Stock Option/SAR grant or (b) five years. In the event of your
death while an employee, the Non-Qualified Stock Options and SARs may be
exercised for the lesser of (x) the remainder of the term of the Non-Qualified
Stock Option/SAR grant or (y) three years after your date of death by the person
or persons to whom your rights in the options passed by your will or according
to the laws of descent and distribution. In the event of termination of your
employment by the Company and its Subsidiaries other than for death, Disability
or Cause, any vested Non-Qualified Stock Options and SARs shall remain
exercisable by you for 90 days following the date of termination of your
employment. For purposes of this Grant Agreement, “Cause” means (i) the
continued failure by you to substantially perform your duties with the Company
or its affiliates (other than any such failure resulting from your incapacity
due to physical or mental illness), (ii) your engaging in conduct which is
demonstrably injurious to the Company or its affiliates, monetarily or
otherwise, (iii) your committing any felony or any crime involving fraud, breach
of trust or misappropriation, or (iv) any breach or violation of any agreement
relating to your employment with the Company or its affiliates where the
Committee, in its sole but reasonable discretion, determines that such breach or
violation materially and adversely affects the Company or any affiliate. Nothing
contained herein shall restrict the right of the Company or any of its
Subsidiaries or affiliates to terminate your employment at any time, with or
without Cause.

6. The Non-Qualified Stock Options and SARs shall not in any event be
exercisable after the expiration of ten years from the Date of Grant specified
on the grant summary page of this Grant Agreement and, to the extent not
exercised, shall automatically terminate at the end of such ten-year period.

7. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased pursuant to Non-Qualified Stock Options will be
deliverable to you or your agent, duly accredited to the satisfaction of the
Company, at the principal office of the Company in Akron, Ohio, or at such other
place acceptable to the Company as may be designated by you.

8. In the event your employment with the Company and its Subsidiaries is
terminated for any reason whatsoever (whether voluntarily or involuntarily) and
within 18 months after such termination date you accept employment with a
competitor of, or otherwise engage in competition with, the Company, the
Committee, in its sole discretion, may require you to return, or (if not
received) to forfeit, to the Company the economic value of the Non-Qualified
Stock Options or SARs which you have realized or obtained by your exercise of
the Non-Qualified Stock Options or SARs granted hereunder at any time on or
after the date which is six months prior to the date of termination of your
employment with the Company. Additionally, all Non-Qualified Stock Options or
SARs granted to you hereunder which you have not exercised shall be
automatically cancelled upon commencement of your competitive engagement.

9. Each Non-Qualified Stock Option and SAR granted are not transferable by you
otherwise than by will or the laws of descent and distribution, and are
exercisable during your lifetime only by you.

10. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 9 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.

11. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

12. Each Non-Qualified Stock Option and/or SAR may be exercised only at the
times and to the extent, and is subject to all of the terms and conditions, set
forth in this Grant Agreement, and in the Plan, including any rule or regulation
adopted by the Committee.

13. Your purchase of shares of Common Stock pursuant to the Non-Qualified Stock
Options shall automatically reduce by a like number the shares of Common Stock
subject to the SARs and, conversely, your exercise of any SARs shall
automatically reduce by a like number the shares of Common Stock available for
purchase by you under the Non-Qualified Stock Options.

14. In agreeing to accept this grant, you clearly acknowledge that The Goodyear
Tire & Rubber Company assumes no responsibility for any regulatory or tax
consequences that arise from either the grant or exercise of the Non-Qualified
Stock Options or the SARs, whether under U.S. or foreign law, rules, regulations
or treaties.

15. Prior to the exercise of a Non-Qualified Stock Option or SAR, written notice
must be given to the Company of your intent to exercise. The Company will then
advise you whether or not you may exercise a Non-Qualified Stock Option or SAR
and upon receiving such advice you may then exercise the Non-Qualified Stock
Option or the SAR.

16. In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Grant Agreement and any changes thereto, other appropriate personal and
financial data about you such as home and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this Grant
Agreement, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed, including,
if you are not a U.S. resident, to the United States, to transferees that shall
include the Company and other persons who are designated by the Company to
administer the Plan.

17. By accepting this Grant Agreement, you acknowledge that a copy of the Plan,
the Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) either have been received by or provided to you,
and you consent to receiving the Prospectus Information electronically, or, in
the alternative, agree to contact the Executive Compensation Department of the
Company to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept this Grant Agreement on the terms and
subject to the conditions set forth herein and in the Plan.

